department of the treasury internal_revenue_service washington d c date cc ebeo br2 tl-n-8014-98 uilc number release date internal_revenue_service national_office field_service_advice memorandum for district_counsel from chief branch cc ebeo subject request for field_service_advice this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend s_corporation issues whether the receiver of s_corporation has standing to file a refund claim for income_tax withheld and fica tax withheld and paid with respect to the unreasonable portion of the salary paid to shareholder whether the receiver’s actions satisfy s corporation’s duty to first adjust overpaid employee fica tax before filing a refund claim for its portion of the fica tax whether income_tax withheld by s_corporation in prior years from wage payments to shareholder may be refunded to s_corporation regardless of whether or not receiver has standing to file a refund claim conclusions the receiver lacks standing to file a refund claim with respect to income_tax withheld from payments to shareholder because s corporation’s income and deduction items flow through to the shareholder and thus the resulting tax was not imposed on s_corporation with respect to fica_taxes as would any corporation s_corporation may file a refund claim for fica_taxes subject_to the administrative requirements under sec_6402 and sec_6413 of the code and the regulations thereunder the receiver’s actions satisfy s corporation’s duty to first adjust overpaid employee fica tax the receiver notified the shareholder of his intention to file a refund claim for employment_taxes having notified the shareholder and being aware that shareholder refused to consent to the filing of the refund claims the receiver was permitted to file refund claims with respect to the employer’s share of the fica tax regardless of whether the receiver has standing to file a refund claim income taxes withheld in prior years from wage payments cannot be refunded to s_corporation facts the taxpayer s_corporation operated as a subchapter_s_corporation during s corporation’s business was s corporation’s sole shareholder shareholder was an officer and employee of s_corporation during in the brought an enforcement action against corporation and shareholder to enjoin them from further operation of corporation’s business the district_court issued an order of permanent injunction and disgorgement in addition the court appointed a receiver receiver the injunction order states in relevant part d it is hereby further ordered that receiver esq is appointed equity receiver receiver with the full power of an equity receiver for the purpose of performing an accounting determining the amount of disgorgement made by defendants and preparing a plan for disbursement of the disgorgement amount to defendant's customers and such other tasks as the court deems necessary and appropriate under the circumstances f it is hereby further ordered that the receiver shall conduct perform or supervise an accounting of all assets and liabilities of defendants together with all funds received and paid out in or in connection with all transactions from the date of their receipt beginning until the date of such accounting together with an accounting of all salaries commissions fees loans and other disbursements of money and property of any kind in or in connection with transactions from until the date of such accounting the receiver determined that deductions taken on s corporation’s income_tax return for were not allowable to the extent that the compensation paid to the shareholder was more than reasonably allowable receiver filed a in response shareholder filed motions objecting to the receiver’s notice shareholder raised several objections including that the receiver did not have standing because he reported s corporation’s net_income on his individual_income_tax_return the district_court declined to interfere with the receiver’s intent to file amended federal tax returns the receiver therefore filed a refund claim for income_tax withheld and for the s corporation’s share of fica tax paid with respect to the unreasonable amount law and analysi sec_1 whether the receiver of s_corporation has standing to file a refund claim for income_tax withheld and fica tax withheld and paid with respect to the unreasonable portion of the salary paid to shareholder you have asked for advice given the assumption that the receiver is correct that the amount of compensation paid was unreasonable given that assumption the following considers first whether a receiver generally has standing to file an amended federal tax_return on behalf of an s_corporation and more specifically whether a receiver may file a claim_for_refund of employment_taxes withheld and paid_by an s_corporation with exceptions a corporation that has elected to be treated as an s_corporation is not taxed as a corporation on its income sec_1363 sec_1_1363-1 of the income_tax regulations provides that a small_business_corporation that makes a valid election under sec_1362 is exempt from the taxes imposed by chapter of the internal_revenue_code ie the income_tax with respect to taxable years of the corporation for which the election is in effect the effect of this provision is that items of income losses deductions and credits pass through to and are attributed to the individual shareholders for purposes of the federal_insurance_contribution_act fica sec_3101 and sec_3111 of the code impose a tax on the wages paid_by employers to employees with respect to employment the fica tax comprises two separate taxes sec_3101 and sec_3111 of the code impose old-age survivor's and disability insurance oasdi taxes and sec_3101 and sec_3111 impose hospital insurance hi taxes on employees and employers respectively sec_6012 of the code provides that a receiver shall make the return of income for a corporation in the same manner and form as corporations are required to make such returns sec_6012 requires that returns with respect to income taxes shall be made by every individual and sec_6012 requires that returns with respect to income taxes shall be made by every corporation subject_to income_taxation sec_6037 provides that an s_corporation shall make a return setting forth its items of gross_income and deductions and the amounts distributed to each shareholder 910_fsupp_233 w d pa considered whether a corporation that purchased the stock of an s_corporation may amend the income_tax return of the s_corporation for a return_period ending before it purchased the stock the court held that it could not the court noted that sec_6511 provides that a claim_for_refund shall be filed by the taxpayer the court further noted that sec_7701 defines a taxpayer as any person subject_to any internal revenue tax and that sec_7701 provides that the term person includes individuals and corporations the court reasoned that the purpose of the s_corporation provisions under sec_1361 through is to pass through and attribute to the shareholder the corporate income losses deductions and credits and thus the shareholder was the taxpayer and any increase or decrease in tax was his obligation accordingly the court held that the corporation lacked standing to file an amended_return rather the shareholder was the person responsible for filing the amended_return because it was his return on which the income_tax attributable to the s_corporation was due a reading of alon international inc to the effect that because sec_7701 defines a taxpayer as any person subject_to any internal revenue tax only a person directly liable for the tax can have standing to bring a refund_suit should be regarded as overly broad in light of 514_us_527 there the service assessed a tax against jerald rabin and placed a lien on the home jointly owned with his then wife lori williams jerald transferred his interest in the home to lori in a division of assets in contemplation of divorce though not personally liable for the tax lori paid under protest to remove the lien she sued for a refund under u s c sec_1346 which waives sovereign immunity in a civil actions for the recovery_of any internal revenue tax alleged to have been erroneously or illegally assessed or collected the government contended that lori lacked standing to seek a refund because she had not been assessed with the tax_deficiency the supreme court held that u s c sec_1346 authorizes a refund_suit by a party who paid under protest to remove a tax_lien even though the party was not the party assessed the supreme court rejected arguments under the internal_revenue_code which the government made to bolster its interpretation of u s c sec_1346 with respect to sec_6511 which sets the period of limitations for filing a refund claim and states that the claim shall be filed by the taxpayer rather than the person who paid the tax the supreme court commented that sec_6511 set a deadline not a limit on who may file with regard to sec_7701 which provides that the term taxpayer means any person subject_to any internal revenue tax the supreme court reasoned that subject_to is broader than assessed the supreme court read a person subject_to the internal revenue tax as including a person who made a tax payment under protest with regard to a lien on her home interestingly the supreme court rejected the government’s reading of the comment in 310_us_41 that t he taxpayer is the person ultimately liable for the tax itself that case held that a service tax which the state of colorado imposed fell on bank customers though the bank collected and paid the tax the supreme court stated that in colorado national bank they were not interpreting the term taxpayer in the internal_revenue_code the supreme court commented that if colorado national bank was at all relevant it favored common sense over formalism williams does not change the application of alon international inc to the present facts shareholder is the person ultimately liable for the income_tax with respect to the items passed through from the s_corporation for thus we conclude that the receiver lacks standing to file a refund claim for income_tax withheld with regard to fica tax withheld and paid with respect to wages paid to shareholder s_corporation is treated as the employer responsible for withholding and paying the fica_taxes imposed under sec_3101 and sec_3111 of the code s_corporation status generally has no affect on the application of the fica tax provisions thus if amounts paid were not in fact wages the receiver is entitled to file a claim_for_refund provided that as discussed below the requirements under sec_6402 and sec_6413 and the regulations thereunder were satisfied whether the receiver’s actions satisfy s corporation’s duty to first adjust overpaid employee fica tax before filing a refund claim for its portion of the fica tax sec_6413 of the internal_revenue_code provides that if more than the correct amount of employer or employee fica tax is paid on any payment of remuneration proper adjustments of both the tax and the amount to be deducted must be made without interest as prescribed by regulations sec_6413 of the code provides that if more than the correct amount of employer or employee fica tax is paid on any remunerations and the overpayment cannot be adjusted under sec_6413 the amount of the overpayment must be refunded as prescribed by regulations sec_31_6413_b_-1 of the employment_tax regulations refers to sec_31_6402_a_-1 and sec_2 for provisions relating to refunds of employer and employee fica tax sec_31_6413_a_-1 of the regulations provides that when the employer ascertains that it has paid more than the correct amount of employee tax under sec_3101 after the return reporting the payment has been filed the employer shall repay or reimburse the employee if the error is ascertained within the applicable limitations_period however the employer is exempted from the refund requirement if the overcollection and overpayment to the district_director is made the subject of a claim_for_refund_or_credit and the employer elects to secure the written consent of the employee to the allowance of the refund_or_credit under the procedure provided in sec_31_6402_a_-2 sec_31_6402_a_-2 of the regulations provides that every claim_for_refund_or_credit of employee tax under sec_3101 collected from an employee 1revenue ruling 1973_2_cb_311 holds that an s_corporation does not lose its identity by reason of a small_business_corporation election but remains a legal corporate entity see also 750_fsupp_421 d ariz and joseph 712_fsupp_143 e d wis aff’d 895_f2d_1196 7th cir the courts considered whether s_corporations were entitled to refunds of employment_taxes paid on dividend payments to shareholders which were reclassified by the service as wages in both cases there is no suggestion that the corporation which filed the claim and brought suit lacked standing to do so shall include a statement that the employer has repaid the tax to such employee or has secured a written consent of such employee to the allowance of the refund_or_credit sec_31_6402_a_-2 of the regulations provides that every claim filed by an employer for refund_or_credit of employee tax must include a statement that the employer has repaid the tax to the employee or has secured the written consent of the employee to the allowance of the refund_or_credit if the claim relates to employee tax collected in a year prior to the year in which the credit or refund is claimed the employer must also submit a statement that it has obtained from the employee a written_statement a that the employee has not claimed refund_or_credit of the amount of the overcollection or if so such claim has been rejected and b that the employee will not claim refund_or_credit of such amount thus the employer must obtain the employee’s consent and also must obtain a written_statement in 557_f2d_957 2d cir the court considered whether the service had to honor refund claims for overpaid employer fica tax that were submitted by an employer who had taken no action to enable its employees to recover the corresponding overpayment of employee fica tax the court held that the legislative_history of sec_6413 of the code and the regulations under sec_6402 and sec_6413 established an obligation for the employer to first adjust the overpayment of employee tax with its employees and then claim a credit or refund from the service atlantic department stores did not directly consider whether securing employee consents or attempting to secure employee consents to the allowance of refunds in accordance with sec_31_6402_a_-2 of the regulations would fulfill this duty to first adjust overpaid employee fica tax revrul_81_310 1981_2_cb_241 considered whether attempting to secure employee consents to the allowance of refunds in accordance with sec_31_6402_a_-2 of the regulations would fulfill the employer’s duty to first adjust overpaid employee fica tax the ruling holds that when the employer notifies its employees of the overpaid employee fica tax and requests their consents to its filing a refund claim on their behalf it has made reasonable efforts to protect their interests thus for purposes of the principle recognized in atlantic department stores the employer's request for employee consents should be treated as fulfilling its duty to adjust employee overcollection thus even if the employer's reasonable effort to secure consents or statements is unsuccessful the employer may claim a refund of the overpaid employer portion of the fica tax the question therefore arises in this case whether the receiver fulfilled s corporation’s duty to adjust the amount of the overcollection from the shareholder based upon revrul_81_310 the receiver must have at least made reasonable efforts to protect the shareholder’s interests the receiver filed a notice of intention to file amended tax returns in response the shareholder filed motions objecting to the receiver’s motion the shareholder’s motions in response were effectively refusals to furnish a consent or statement as required under sec_31_6402_a_-2 of the regulations therefore receiver’s actions fulfilled s corporation’s duty to first attempt to adjust the account of the employee accordingly the receiver may claim a refund of the employer’s portion of fica imposed under sec_3111 whether income_tax withheld by s_corporation in prior years from wage payments may be refunded to s_corporation regardless of whether or not receiver has standing to file a refund claim sec_6414 provides that in the case of an overpayment of income_tax imposed by chapter collection of income_tax at source on wages refund_or_credit shall be made to the employer only to the extent that the amount of such overpayment was not deducted and withheld by the employer although the employer may adjust the amount of income taxes withheld to account for an overpayments within the same year as the overpayment sec_6414 generally precludes the employer from claiming a refund on its own behalf of income taxes which have actually been withheld from an employee’s wages therefore s_corporation is not entitled to a refund of income_tax withheld regardless of whether the receiver had standing to file a refund claim revrul_77_464 1977_2_cb_474 does not change this conclusion revrul_77_464 considers whether an employer is entitled to a refund of income taxes withheld on amounts paid to fictitious employees the ruling holds that embezzled amounts paid to fictitious employees do not constitute wages for purposes of employment_taxes since embezzled amounts are not remuneration for services as provided under sec_3401 the ruling therefore concludes that the employer is entitled to a refund of income_tax withheld the facts in present case are distinguishable from the facts under the revenue_ruling because the income_tax was withheld from an actual employee and not from a fictitious employee thus sec_2section c of the regulations provides that when wages as defined in sec_3121 or tax under sec_3101 are incorrectly reported on a w-2 submitted to an employee a corrected statement must be issued to the employee marked corrected by employer precludes the receiver from receiving a refund of income_tax withheld in a prior year from shareholder’s wages case development hazards and other considerations we do not believe that there are any significant litigating hazards however it would be advisable to inform the court that the service is aware of the broad reading given to the sec_7701 term taxpayer by the supreme court in williams supra and does not consider this to change the effect of alon international inc supra if you have any further questions please call jerry e holmes branch chief associate chief_counsel employee_benefits exempt_organizations
